DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Receipt is acknowledged of an amendment filed 27 January 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-5 and 7-21 are pending.
Claims 1, 5, 7, 16, and 20 are amended. 
Claim 6 is canceled.
Claim 21 is new.  
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	


In the claims:
1. (Currently Amended) A staple driver actuator for a surgical stapler, the staple driver actuator comprising: 
(a) a base having: 
(i) at least one bottom surface, [[and]] 
(ii) at least one top surface, and
(iii) at least one chamfer extending distally from the at least one top surface,
wherein the at least one bottom surface defines a plane, wherein the at least one bottom surface is configured to slide longitudinally relative to a jaw of the surgical stapler; 
(b) a plurality of rails extending upwardly from the base between respective proximal rail ends and distal rail ends, wherein each of the plurality of rails includes at least one cam surface, wherein each of the cam surfaces is inclined relative to the plane, wherein the plurality of rails includes: 
(i) a laterally-opposed pair of outer rails, and 
(ii) a laterally-opposed pair of inner rails; and 
(c) a distal nose extending distally from at least a portion of the base and having at least one ledge surface, wherein the at least one ledge surface faces upwardly, is parallel to the plane, and is at least partially positioned distally relative to the distal rail ends of each of the outer and inner rails, wherein the at least one ledge surface and the at least one top surface are positioned at a same height relative to the plane, the distal nose including at least one side surface extending to the base and extending distally of the at least one chamfer.

16. (Currently Amended) An apparatus comprising: 
(a) a jaw, wherein the jaw defines a longitudinal axis; 
(b) an anvil movable relative to the jaw; 
(c) a cartridge, wherein the cartridge is insertable into the jaw, wherein the cartridge comprises:
(i) a plurality of walls, and 
(ii) a plurality of staple drivers movable relative to the plurality of walls; and 
(d) a staple driver actuator disposed within the cartridge, wherein the staple driver actuator comprises: 
(i) a base having at least one top surface and at least one chamfer extending distally from the at least one top surface,
(ii) a laterally-opposed pair of outer rails extending between respective proximal outer rail ends and distal outer rail ends, wherein the outer rails are spaced apart from each other in a lateral direction and configured to cammingly engage respective staple drivers of the plurality of staple drivers during translation of the staple driver actuator along the longitudinal axis, -4-Serial No. 17/088,941 
([[ii]]iii) a laterally-opposed pair of inner rails extending between respective proximal inner rail ends and distal inner rail ends, wherein the inner rails are spaced apart from each other in the lateral direction and configured to cammingly engage respective staple drivers of the plurality of staple drivers during translation of the staple driver actuator along the longitudinal axis, and 
([[iii]]iv) a distal nose having at least one ledge surface, wherein at least a portion of the at least one ledge surface is positioned distally relative to each of the distal outer and inner [[rails]] rail ends, wherein the at least one ledge surface is configured to support at least one wall of the plurality of walls in a transverse direction orthogonal to the lateral direction and the longitudinal axis during translation of the staple driver actuator along the longitudinal axis, the distal nose including at least one side surface extending to the base and distally of the at least one chamfer.
18. (Currently Amended) The apparatus of claim 17, wherein the upper portion includes the at least one side surface, wherein the at least one side surface is at least partially positioned distally relative to each of the outer and inner rails, wherein the at least one side surface is configured to stabilize the at least one wall of the plurality of walls during translation of the staple driver actuator along the longitudinal axis.

20. (Currently Amended) An apparatus comprising: -5-Serial No. 17/088,941 
(a) a jaw, wherein the jaw defines a longitudinal axis; 
(b) an anvil movable relative to the jaw; 
(c) a cartridge, wherein the cartridge is insertable into the jaw, wherein the cartridge comprises:
(i) an elongate slot having a width, and 
(ii) a plurality of staple drivers movable relative to the elongate slot; and 
(d) a staple driver actuator disposed within the cartridge, wherein the staple driver actuator comprises: 
(i) a base having at least one top surface and at least one chamfer extending distally from the at least one top surface, 
(ii) 
([[ii]]iii) a distal nose including at least one side surface extending to the base and distally of the at least one chamfer, the distal nose having:
(A) a lower portion extending to a distal tip of the distal nose, wherein the lower portion is at least partially positioned distally relative to the distal rail ends of each of the rails, wherein the lower portion has a first thickness greater than the width of the elongate slot, and 
(B) an upper portion extending to the distal tip of the distal nose, wherein the upper portion has a second thickness less than or equal to the width of the elongate slot.
EXPLANATION FOR EXAMINER’S AMENDMENT
Claims 1, 16, and 20 have been amended to avoid the prior art.  Claim 18 has been amended to comport with amendments to claim 16.  

ALLOWABLE SUBJECT MATTER
Claims 1-5 and 7-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“a base having: 
(i) at least one bottom surface,  
(ii) at least one top surface, and
(iii) at least one chamfer extending distally from the at least one top surface” and
“a distal nose extending distally from at least a portion of the base and having at least one ledge surface, wherein the at least one ledge surface faces upwardly, is parallel to the plane, and is at least partially positioned distally relative to the distal rail ends of each of the outer and inner rails, wherein the at least one ledge surface and the at least one top surface are positioned at a same height relative to the plane, the distal nose including at least one side surface extending to the base and extending distally of the at least one chamfer”.
Regarding independent claim 16: the subject matter of claim 16 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 16 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
	“a base having at least one top surface and at least one chamfer extending distally from the at least one top surface” and
“a distal nose having at least one ledge surface, wherein at least a portion of the at least one ledge surface is positioned distally relative to each of the distal outer and inner [[rails]] rail ends, wherein the at least one ledge surface is configured to support at least one wall of the plurality of walls in a transverse direction orthogonal to the lateral direction and the longitudinal axis during translation of the staple driver actuator along the longitudinal axis, the distal nose including at least one side surface extending to the base and distally of the at least one chamfer”.
Regarding independent claim 20: the subject matter of claim 20 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 20 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
	“a base having at least one top surface and at least one chamfer extending distally from the at least one top surface” and 
“a distal nose including at least one side surface extending to the base and distally of the at least one chamfer”.
The closest prior art to Hunter et al. (US Patent Publ. No. 2018/0168628) discloses an apparatus  comprising: a jaw 1102; an anvil 1130 movable relative to the jaw; a cartridge 1150, wherein the cartridge is insertable into the jaw, wherein the cartridge comprises: a plurality of walls, and a plurality of staple drivers; and a staple driver actuator 1120 disposed within the cartridge, wherein the staple driver actuator comprises: a laterally-opposed pair of outer rails, a laterally-opposed pair of inner rails, andEND9296USNP 1 - 63 -a distal nose having at least one ledge surface, wherein the at least one ledge surface is at least partially positioned distally relative to each of the outer and inner rails, wherein the at least one ledge surface is configured to support at least one wall of the plurality of walls during translation of the staple driver actuator along the longitudinal axis.  
The difference between Hunter et al. and the claimed subject matter is that Hunter et al. does not disclose or teach an apparatus comprising “a base having: (i) at least one bottom surface,  (ii) at least one top surface, and (iii) at least one chamfer extending distally from the at least one top surface” and “a distal nose extending distally from at least a portion of the base and having at least one ledge surface, wherein the at least one ledge surface faces upwardly, is parallel to the plane, and is at least partially positioned distally relative to the distal rail ends of each of the outer and inner rails, wherein the at least one ledge surface and the at least one top surface are positioned at a same height relative to the plane, the distal nose including at least one side surface extending to the base and extending distally of the at least one chamfer”, as set forth in claim 1, and “a base having at least one top surface and at least one chamfer extending distally from the at least one top surface” and “a distal nose having at least one ledge surface, wherein at least a portion of the at least one ledge surface is positioned distally relative to each of the distal outer and inner rail ends, wherein the at least one ledge surface is configured to support at least one wall of the plurality of walls in a transverse direction orthogonal to the lateral direction and the longitudinal axis during translation of the staple driver actuator along the longitudinal axis, the distal nose including at least one side surface extending to the base and distally of the at least one chamfer”, as set forth in claim 16.  The difference between the claimed subject matter and the Hunter et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Hunter et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Hunter et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure. 
The closest prior art to Cappola et al. (US Patent Publ. No. 2021/0307743) discloses an apparatus comprising a jaw 22, an anvil 20 movable relative to the jaw; a cartridge 30, wherein the cartridge is insertable into the jaw, wherein the cartridge comprises a plurality of walls, and a plurality of staple drivers, pushers 228, and a staple driver actuator 454 disposed within the cartridge, wherein the staple driver actuator comprises a laterally-opposed pair of outer rails, a laterally-opposed pair of inner rails, andEND9296USNP 1 - 63 -a distal nose having at least one ledge surface, wherein the at least one ledge surface is at least partially positioned distally relative to each of the outer and inner rails, wherein the at least one ledge surface is configured to support at least one wall of the plurality of walls during translation of the staple driver actuator along the longitudinal axis. 
The difference between Cappola et al. and the claimed subject matter is that Cappola et al. does not disclose or teach an apparatus comprising “a base having: (i) at least one bottom surface,  (ii) at least one top surface, and (iii) at least one chamfer extending distally from the at least one top surface” and “a distal nose extending distally from at least a portion of the base and having at least one ledge surface, wherein the at least one ledge surface faces upwardly, is parallel to the plane, and is at least partially positioned distally relative to the distal rail ends of each of the outer and inner rails, wherein the at least one ledge surface and the at least one top surface are positioned at a same height relative to the plane, the distal nose including at least one side surface extending to the base and extending distally of the at least one chamfer”, as set forth in claim 1, “a base having at least one top surface and at least one chamfer extending distally from the at least one top surface” and “a distal nose having at least one ledge surface, wherein at least a portion of the at least one ledge surface is positioned distally relative to each of the distal outer and inner rail ends, wherein the at least one ledge surface is configured to support at least one wall of the plurality of walls in a transverse direction orthogonal to the lateral direction and the longitudinal axis during translation of the staple driver actuator along the longitudinal axis, the distal nose including at least one side surface extending to the base and distally of the at least one chamfer”, as set forth in claim 16, and “a base having at least one top surface and at least one chamfer extending distally from the at least one top surface” and  “a distal nose including at least one side surface extending to the base and distally of the at least one chamfer”, as set forth in claim 20.  The difference between the claimed subject matter and the Cappola et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Cappola et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Cappola et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        6 May 2022